C. A. 5th Cir. Cer-*927tiorari granted limited to Questions 1 and 3 presented by the petition which read as follows:
“1. Whether a federal court in a Section 102 proceeding reviewing an expulsion of a member by a union may apply a standard of review whereby the court substitutes its own factual findings and interpretations of the union’s constitution and by-laws for those of the union.”
“3, Whether the National Labor Relations Act, as amended, preempts an action brought under Section 102 of the Labor-Management Reporting and Disclosure Act wherein a former union member, claiming wrongful expulsion, does not seek restoration of membership rights but claims damages for an alleged loss of employment due to the union’s alleged failure to refer him to employers.”